Citation Nr: 1108354	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  05-17 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a bilateral ankle disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1963 to November 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the RO in Lincoln, Nebraska which denied entitlement to service connection for a bilateral ankle disability, restless leg syndrome, and varicose veins.  These claims were subsequently denied in a May 2007 Board decision.  The Veteran then appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In a December 2008 memorandum decision, the Court vacated and remanded the May 2007 Board decision as to the issue of service connection for a bilateral ankle disability, and affirmed the Board decision as to the remaining issues.  The Board issued another decision in February 2010 further denying the claim of service connection for a bilateral ankle disability.  The Veteran once again appealed this issue to the Court. In a September 2010 Order, the Court endorsed a September 2010 joint motion for remand and remanded the appeal for compliance with the instructions in the joint motion.  

The Veteran testified at a June 2005 hearing at the RO before a Decision Review Officer (DRO).  A transcript of that proceeding has been associated with the claims file.  


FINDING OF FACT

The Veteran does not have a bilateral ankle disability that is attributable to military service.


CONCLUSION OF LAW

The Veteran does not have a bilateral ankle disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims file, and has an obligation to provide reasons and bases supporting the decision.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I The Veterans Claims Assistance Act (VCAA)

In deciding the issue in this case, the Board has considered the applicability of the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2010).  The Board has also considered the implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Under 38 U.S.C.A. § 5103, the Secretary is required to provide certain notices when in receipt of a complete or substantially complete application. The purpose of the first notice is to advise the claimant of any information, or any medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim.  The Secretary is to advise the claimant of the information and evidence that is to be provided by the claimant and that which is to be provided by the Secretary.  38 U.S.C.A. § 5103(a) (West 2002 and Supp. 2010).  In addition, 38 C.F.R. § 3.159(b), details the procedures by which VA will carry out its duty to notify.

The RO notified the Veteran of the evidence/information required to substantiate his claims in December 2004.  He was informed of the elements to satisfy in order to establish service connection.  He was advised to submit any evidence he had to show that he had current disabilities and to identify sources of evidence/information that he wanted the RO to obtain on his behalf.  The RO issued a statement of the case in May 2005 and informed the Veteran of the elements to satisfy in order to establish service connection on a secondary basis.  The RO sent the Veteran a follow-up letter in December 2005 and informed him of the status of his claims.

In reviewing the requirements regarding notice found at 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot find any absence of notice in this case.  As reviewed above, the Veteran has been provided notice regarding the type of evidence needed to substantiate his claim, what VA would do to assist, and what was expected of him, including the presentation of all pertinent evidence he was aware of. In summary, the Board finds that no additional notice is required under the provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Additionally, by way of a letter dated in March 2006, the Veteran was told of the criteria used to award disability ratings and the criteria for assigning an effective date.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because neither issue is before the Board, further action with respect to either is not required.

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has obtained service medical records, VA outpatient treatment reports, and private treatment reports.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran was afforded a VA examination in February 2005.  In a February 2011 submission, the Veteran's attorney reiterated his previously-advanced argument that this VA examination was inadequate because the examiner did not consider favorable lay statements and a favorable private medical opinion submitted after the February 2005 examination.  The Board notes that this argument was specifically addressed and rejected by the Court in its December 2008 memorandum decision.  As the Court noted, there is no requirement that the examiner address particular pieces of evidence in order to render an examination adequate.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed.Cir.2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Generally, a medical opinion is adequate "where it is based on consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.' "  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Id. at 124-25.  

The Board finds this February 2005 opinion to be comprehensive and sufficient in addressing the matter of nexus.  In this regard, it is noted that the opinion was rendered by a medical professional following a thorough examination and interview of the appellant and review of the claims file.  The examiner obtained an accurate history and listened to the Veteran's assertions.  The examiner laid a factual foundation for the conclusions that were reached.  The Board, therefore, concludes that the February 2005 examination report is adequate upon which to base a decision in this case.  See Stefl, supra; Nieves-Rodriguez, supra. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Service Connection

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

In the alternative, the chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition. Such evidence must be medical unless it relates to a condition as to which under case law of the United States Court of Appeals for Veterans Claims (Court) lay observation is competent.

If chronicity is not applicable, service connection may still be established on the basis of 38 C.F.R. §3.303(b) if the condition is noted during service or during an applicable presumptive period, and if competent evidence, either medical or lay, depending on the circumstances, relates the present condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Service treatment records reveal that the Veteran sprained his right and left ankles in January 1964.  Both ankles were noted to be swollen.  He was treated with ace wraps, liniment, and foot soaks.  The Veteran was seen in February 1964 with the same complaints and no improvement was noted.  Swelling was noted bilaterally in the inframalleolar region.  Ace wraps and light duty was recommended.  Thereafter, there is no evidence of complaints, treatment or diagnoses of ankle problems.  The Veteran's October 1966 separation examination was negative for any reference to a bilateral ankle disability.

There is no evidence of treatment for ankle problems in the 1970s, 1980s, or 1990s.

Associated with the claims file are private treatment reports from G. Hansen, M.D., dated from November 1997 to September 2005.  The records reveal that the Veteran was treated for right plantar fasciitis in July 2004 and October 2004.  Physical examination performed in September 2005 revealed full and normal range of motion of the right ankle without palpable joint crepitus.  Inversion and eversion were normal.  Neurological examination was also normal.  Examination of the left ankle revealed enhanced inversion compared to the right ankle.  Anterior drawer was slightly positive with mild laxity.  There was minimal joint crepitus and neurological examination was normal.  Dr. Hansen diagnosed the Veteran with recurrent left ankle sprain with evidence of mild lateral ankle instability.  He opined that it was difficult to say whether the left ankle instability was related to ankle injuries in service but that the Veteran presented a history suggestive of chronic ankle stability dating to his time in service.  X-ray of the bilateral ankles revealed no acute bony injury of the bilateral ankles and no evidence of ligamentous laxity.

Private treatment reports from W. Duffy, M.D., are unrelated to the issue on appeal.

Private treatment reports from Nebraska Orthotic and Prosthetic Services dated in November 2004 revealed treatment for plantar fasciitis.

Associated with the claims file are private treatment reports from W. Videtich, D.P.M, dated from November 2004 to March 2005.  The Veteran was treated for right heel pain.

The Veteran was afforded a VA examination in February 2005.  On physical examination, the left ankle joint demonstrated no significant tenderness to palpation throughout and the ankle joint was stable without laxity.  There was no tenderness to palpation to the right ankle joint and the ankle joint was stable without laxity.  The examiner diagnosed the Veteran with bilateral ankle strain.  The examiner opined that the Veteran's bilateral ankle condition was less likely than not caused by his service-incurred ankle problem.  The basis for the opinion, based on a review of the claims file, was that, while the Veteran had what would be considered weak ankles, there was a significant lapse of time between his discharge from service and his current ankle complaints.  The examiner noted there was no evidence of a previous workup or treatment for a bilateral ankle condition since service.  He also noted that the Veteran worked at an occupation that required significant standing, and a review of the claims file revealed that the Veteran has plantar fasciitis which would contribute to his right ankle condition.  In an addendum report, the examiner reported that x-rays of the bilateral ankles were normal.

Taking into account all of the evidence of record, the Board concludes that the medical evidence fails to establish a nexus between the Veteran's claimed bilateral ankle condition and his ankle sprains in service.  See Hickson, supra.  Private treatment reports do not reflect treatment for any bilateral ankle disability until September 2005 at which time Dr. Hansen diagnosed the Veteran with a recurrent left ankle sprain with evidence of mild lateral ankle instability.  X-rays of the bilateral ankles revealed no acute bony injury and no evidence of ligamentous laxity.  Dr. Hansen said it was difficult to say whether the left ankle dysfunction was related to ankle injuries in service but that the Veteran presented with a history which was suggestive of chronic ankle (in)stability dating to his time in service.  First, it is noted that Dr. Hansen's opinion is equivocal.  Second, it is unclear what the basis of Dr. Hansen's opinion is as it appears that he did not have access to the Veteran's claims folder to include his historical medical records.  Third, Dr. Hansen did not provide an opinion that it was as likely as not that the Veteran's left ankle disability was related to service.  In fact, he noted that it was difficult to say whether the left ankle instability was related to ankle injuries in service.  To the extent that he noted that he related that the Veteran's instability dated back to service, such opinion lacks probative value given the lack of a supportive rationale.  In sum, the Board finds that the February 2005 VA compensation examination to be more probative.

The Board has considered the lay statements of the Veteran himself, as well as his wife, brother and friend, which attest to his continuity of symptomatology since service.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Thus, the Veteran, his wife, his brother and his friend are certainly competent to report that the Veteran has experienced ankle pain since service.  

However, as previously noted, competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  While the Board does not doubt the sincerity of the Veteran's belief that his current ankle condition is a result of his bilateral ankle injuries in service, the evidence of record contains some inconsistencies that diminish the reliability of the lay statements of the Veteran, his wife, his brother and his friend.  Notably, there were no complaints or treatment for any ankle problems during the last two and a half years of the Veteran's period of service.  In addition, the fact that his October 1966 separation examination was negative for any complaints or diagnoses of ankle problems at the very least shows that there was a break in continuity of ankle pain.  Thus, contrary to the aforementioned lay assertions, the Veteran is not shown to have had bilateral ankle pain continuously since his ankle sprains in January 1964.  

While the Veteran reports that he has experienced a significant ankle sprain at least every other year since service discharge, there is no evidence of record of any treatment for such self-reported ankle sprains.  See Dr. Hansen's treatment report, September 2005.  Indeed, although private medical records show treatment for plantar fasciitis/heel pain, diabetes mellitus, erectile dysfunction and hypertension, among other things, they are silent concerning any complaints, treatment or diagnoses related to the ankles prior to 2005.  The Board finds it highly implausible that the Veteran would have actively sought treatment for numerous other conditions during that time and not once complained of ankle pain, if in fact he had been suffering a significant ankle sprain every other year since service.  Moreover, the Board observes that the Veteran first reported post-service ankle pain in 2005, long after his service discharge.  In White v. Illinois, 502 U.S. 346, 356, 112 S.Ct. 736 (1992), the United States Supreme Court held that statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment.  However, when he filed his initial claim for VA benefits in October 2004, his interest in securing a favorable determination may have at that point onward compromised the accuracy of his self-reported history of ankle sprains.  While the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Here, not only was the Veteran an interested party when he began reporting the his continuity of bilateral ankle problems since service, but this report is highly implausible when viewed in light of the other medical evidence of record.  

As such, based on the reasons articulated in the preceding two paragraphs, the Board finds the lay statements of the Veteran, his wife, his brother and his friend concerning the Veteran's continuity of symptomatology since service to be not credible.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.).  

After reviewing and weighing all the of the evidence of record, the Board concludes that a preponderance of the evidence weighs against a finding that the Veteran's current bilateral ankle condition is related to his bilateral ankle sprains in service.  As noted above, the most probative evidence of record is the February 2005 examination report, which opined that the Veteran's current bilateral ankle condition was less likely than not caused by his in-service ankle sprains.  Additionally, the Board notes that the lack of follow up treatment during the last two and a half years of the Veteran's period of service and the absence of complaints about any ankle problems upon separation examination suggest that the ankle sprains may have represented acute and transitory injuries that resolved without residual prior to discharge.  Moreover, the Board observes that the earliest documented evidence of complaints and treatment for ankle problems post-service is nearly four decades after the Veteran's separation from service.  In this regard, it is noted that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The amount of time that passed between service and the first documented complaint of or treatment for ankle problems following service discharge is evidence that weighs against the Veteran's claim.  Furthermore, the Board cannot ignore the significance of the fact that the Veteran first filed his present claim for service connection in October 2004, nearly forty years after leaving service.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).

Accordingly, the Board finds that there is no credible and competent evidence linking the Veteran's current condition to service.  The preponderance of the evidence weighs against the claim.  An award of service connection for a bilateral ankle disability is therefore not warranted.

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting service connection for a bilateral ankle disability.  See Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).


ORDER

Entitlement to service connection for a bilateral ankle disability is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


